1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   KATIE G.,                                            Case No.: 18-cv-00801-JLS (JLB)
12                                       Plaintiff,
                                                          REPORT AND
13   v.                                                   RECOMMENDATION REGARDING
                                                          JOINT MOTION FOR JUDICIAL
14   NANCY A. BERRYHILL, Acting
                                                          REVIEW OF FINAL DECISION OF
     Commissioner of Social Security,
15                                                        THE COMMISSIONER OF SOCIAL
                                       Defendant.         SECURITY
16
17                                                        (ECF No. 13)
18
19         This Report and Recommendation is submitted to the Honorable Janis L.
20   Sammartino, United States District Judge, pursuant to 28 U.S.C. § 636(b)(1) and Local
21   Civil Rule 72.1(c) of the United States District Court for the Southern District of California.
22         On April 25, 2018, Plaintiff Katie G. (“Plaintiff”) filed a Complaint pursuant to
23   42 U.S.C. § 405(g) seeking judicial review of a decision by the Commissioner of Social
24   Security denying her applications for a period of disability and disability insurance benefits
25   and for Supplemental Security Income benefits (“SSI”). (ECF No. 1.)
26         Now pending before the Court and ready for decision is the parties’ Joint Motion for
27   Judicial Review of Final Decision of the Commissioner of Social Security. (ECF No. 13.)
28   For the reasons set forth herein, the Court RECOMMENDS that Judgment be entered

                                                      1
                                                                                 18-cv-00801-JLS (JLB)
1    REVERSING the decision of the Commissioner denying benefits and REMANDING the
2    matter to the Commissioner for further administrative action consistent with this decision.
3    I.    PROCEDURAL BACKGROUND
4          On June 30, 2014, Plaintiff filed applications for a period of disability and disability
5    insurance benefits and SSI under Titles II and XVI, respectively, of the Social Security
6    Act, alleging disability since August 13, 2013. (Certified Administrative Record [“AR”]
7    268-74, 275-80.) After her applications were denied initially and upon reconsideration
8    (AR 170-74, 180-86), Plaintiff requested an administrative hearing before an
9    administrative law judge (“ALJ”) (AR 178-79). An administrative hearing was held on
10   July 7, 2016 and a supplemental hearing was held on November 9, 2016. (AR 28-55, 56-
11   92.) Plaintiff appeared at the initial hearing with counsel, and testimony was taken from
12   her and a vocational expert (“VE”).        (AR 56-92.)      Plaintiff also appeared at the
13   supplemental hearing with the same counsel and testimony was taken from her, a different
14   VE, and a medical expert. (AR 28-55.)
15         As reflected in his March 1, 2017 hearing decision, the ALJ found that Plaintiff had
16   not been under a disability, as defined in the Social Security Act, from her alleged onset
17   date through the date of the decision. (AR 6-27.) The ALJ’s decision became the final
18   decision of the Commissioner on February 26, 2018, when the Appeals Council denied
19   Plaintiff’s request for review. (AR 1-5.) This timely civil action followed.
20   II.   SUMMARY OF THE ALJ’S FINDINGS
21         In rendering his decision, the ALJ followed the Commissioner’s five-step sequential
22   evaluation process. See 20 C.F.R. §§ 404.1520, 416.920. At Step One, the ALJ found that
23   Plaintiff had not engaged in substantial gainful activity since August 13, 2013, her alleged
24   onset date. (AR 11.)
25         At Step Two, the ALJ found that Plaintiff had the following severe impairments:
26   cervical and lumbar degenerative disc disease (DDD) and related conditions, and
27   osteoarthritis of the knee and hip. (AR 11.)
28   ///

                                                    2
                                                                                18-cv-00801-JLS (JLB)
1           At Step Three, the ALJ found that Plaintiff did not have an impairment or
2    combination of impairments that met or medically equaled one of the impairments listed
3    in the Commissioner’s Listing of Impairments. (AR 13.)
4           Next, the ALJ determined that Plaintiff had the residual functional capacity (“RFC”)
5    to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b). (AR 13.)
6    Specifically, the ALJ determined:
7           [C]laimant could lift and/or carry ten pounds frequently, twenty pounds
8           occasionally; she can stand and/or walk for six hours out of an eight-hour
            workday; she can sit for six hours out of an eight-hour workday; she can
9           occasionally climb ramps and stairs, balance, stoop, kneel, crouch and crawl;
10          she is not to climb ladders, ropes or scaffolds; and she is to avoid all exposure
            to hazards such as unprotected heights and moving machinery.
11
12   (AR 13.)
13          At Step Four, the ALJ determined that Plaintiff was capable of performing past
14   relevant work as an information clerk, customer services representative, and sales
15   attendant. (AR 18-19.) Based on the VE’s testimony, the ALJ determined that Plaintiff
16   remained capable of performing this past relevant work “as actually performed.” (AR 18-
17   19.)
18          Alternatively, the ALJ made a determination at Step Five. Based on the VE’s
19   testimony that a hypothetical person with Plaintiff’s vocational profile and RFC could
20   perform the requirements of representative occupations such as a survey worker that
21   existed in significant numbers in the national economy, the ALJ found that Plaintiff was
22   not disabled. (AR 19-20.)
23   III.   DISPUTED ISSUES
24          As reflected in the Joint Motion for Judicial Review of Final Decision of the
25   Commissioner of Social Security, the disputed issues that Plaintiff is raising as the grounds
26   for reversal are:
27          1.    Whether the ALJ provided legally sufficient reasons to reject Plaintiff’s
28                testimony about her pain and symptoms.

                                                    3
                                                                                 18-cv-00801-JLS (JLB)
1          2.     Whether the ALJ’s decision to reject the opinions of Dr. Avery and Dr.
2                 Paniccia was justified by specific and legitimate reasons supported by
3                 substantial evidence.
4    (ECF No. 13 at 12.)
5    IV.   STANDARD OF REVIEW
6          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
7    determine whether the Commissioner’s findings are supported by substantial evidence and
8    whether the proper legal standards were applied. DeLorme v. Sullivan, 924 F.2d 841, 846
9    (9th Cir. 1991). Substantial evidence means “more than a mere scintilla” but less than a
10   preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971); Desrosiers v. Sec’y of
11   Health & Human Servs., 846 F.2d 573, 575-76 (9th Cir. 1988). Substantial evidence is
12   “such relevant evidence as a reasonable mind might accept as adequate to support a
13   conclusion.” Richardson, 402 U.S. at 401. This Court must review the record as a whole
14   and consider adverse as well as supporting evidence. Green v. Heckler, 803 F.2d 528, 529-
15   30 (9th Cir. 1986). Where evidence is susceptible of more than one rational interpretation,
16   the Commissioner’s decision must be upheld. Gallant v. Heckler, 753 F.2d 1450, 1452
17   (9th Cir. 1984).
18   V.    DISCUSSION
19         A.     The ALJ’s Adverse Credibility Determination
20         In her motion, Plaintiff contends that the ALJ failed to make a proper adverse
21   credibility determination with respect to Plaintiff’s subjective symptom testimony. (ECF
22   No. 13 at 12-24.)
23                1.     Plaintiff’s Testimony
24                       a.    Disability Reports (July, October, and December 2014)
25         In a Disability Report dated July 2, 2014, Plaintiff states that she is unable to work
26   due to chronic neck pain, carpal tunnel syndrome, back pain, major depression, and arthritis
27   in her neck, back, and knees. (AR 325-34.) She also states the following:
28   ///

                                                  4
                                                                               18-cv-00801-JLS (JLB)
1          Can’t take meds—She has colitis—Stomach can’t handle meds because of old
           ulcers in her – Low thyroid Has chronic neck pain which causes numbness
2
           down her arms right hand surgery for carpel tunnel 1/2011 broke leg put 11
3          screws and plate in leg due to her right leg injuries she has compensated and
           now has injuries on her left leg uses a cane to walk sometimes has to use
4
           crutches doing physical therapy unable to bend over ruptured discs sitting 10-
5          15 min then legs going numb walk – 2 blocks standing – 15 min causes back
           and legs to be in pain comfortable position is laying down – has to lay down
6
           at least 5-6 times a day has mood swings and very irritable due to pain and
7          depression[.]
8    (AR 334; see also AR 340, 357.)
9          In a Disability Report dated October 3, 2014, Plaintiff provides the following update:
10        [Plaintiff is] unable to sleep from stress and pain all night long, always worried
11        and depressed about money, has pain using the phone holding the phone or
          using a headset causes pain in shoulders and neck pain will be a 2 out of 10
12        from using the phone or tilting her head, shoulder pains, arm pains, stomach
13        hurts f[ro]m colitis and IBS are both extreme from stress, muscle pain in arms
          and legs, wrists and hands both have pain, hips are both painful and sore since
14        injury on right shin has been hurting due to having to put most of her weight
15        on that side, sometimes she feels it’s going to break, feet hurt and swell with
          walking, standing and even sitting, burning pains and numbness in legs and
16        feet, she cannot pay attention like she used to her mind wonders, she is also
17        uptight stressed and depressed all the time, hypothyroidism causes her to feel
          tired all the time. Spondylosis sciatica pinched nerves on her back cause a lot
18        of pain, walks slow because of pain.
19   (AR 361.)
20         Plaintiff also reports the following changes to her daily activities:
21
           [Plaintiff] now has problems with right leg now because of compensation of
22         the left leg, she has a pinched nerve in her neck from the before, she has carpal
           tunnel on her hands, she still has numbness and tingling, she has difficulty
23
           sleeping, she can’t lift heavy items, before she was able to lift 2-3 lbs and now
24         she can’t even do that, even if she gains a little bit of weight her legs start
           feeling the stress, she can’t sit for too long, she has numbness going down the
25
           legs if she sits too long, she can’t squat, and her back gets really bad, to get in
26         the shower she has difficulty, hips cause a lot of pain, can’t cook because she
           can’t stand long enough. When her stress is bad, her colitis acts up.
27
           Sometimes she feels dizzy and has to sit down. When pain gets really sharp
28         she can’t do anything, she is afraid that it will break. She has a shower chair

                                                    5
                                                                                   18-cv-00801-JLS (JLB)
1          to help out. Headaches from stress or neck discs from neck injury since 1993,
           stress could cause the pain from grinding teeth pain runs a 6 out of 10.
2
3    (AR 361.)
4          In a Disability Report dated December 18, 2014, Plaintiff provides the following
5    update:
6          Client has back and neck pain, her carpal tunnel affects her ability to grasp
7          items, she is unable to opens jars. She cannot lift or even fold clothes. This
           is another reason why she cannot even use the computer. Has tingling and
8          numbness that stem from her shoulder that radiate down to her finger tips.
9          Due to neck pain she is unable to lean forward or look down. Feels more
           stressed and depressed due to her current situation. Feels hopeless especially
10         with combination of pain that she feels.
11
12   (AR 366.)
13         In addition, Plaintiff adds the following update:
14         Due to her condition she experiences numbness and pain in her lumbar area
15         that radiate from her lower back to bilateral legs. She cannot sit for more than
           10-15 min, otherwise her legs start going numb. She is unable to walk uphill,
16         she can walk for about 5 minutes before she is in extreme pain. Her muscle
17         tense and the pain that radiates down her legs are intolerable. Pain in hip area
           only allows her to stand for no more than 10 minutes. Very moody and
18         emotional due to her current situation. She is depressed and is short tempered.
19         Feels like [illegible] up and wants to just give up. She cries from the pain that
           she feels physically and emotionally. [Illegible] time sleeping at night, pain
20         in her legs, lumbar, cervical area, as well as, the stress and anxiety from these
21         conditions prevent her from getting sleep.
22   (AR 366-67.)
23         Plaintiff also reports the following changes to her daily activities:
24         It takes client 30-40 minutes to take a shower. It has taken her longer to get
           dressed because she feels unbalanced and is afraid to fall. Experiences pain
25
           when putting her clothes on. Putting on her pants causes stress and pain that
26         stem from below her knee downward, as well as, lower back and hip. She
           cannot cook herself meals due to the carpal tunnel that prevents her from
27
           chopping food and her inability to stand for long periods. She relies heavily
28         on instant foods. When going to the grocery store she needs assistance from

                                                   6
                                                                                   18-cv-00801-JLS (JLB)
1          other such as her roommate or her nephew. When she is out of groceries she
           waits until someone can go with her, otherwise she cannot do it on her own.
2
           ...
3
          Client has not been able to increase her activities. She is not able to enjoy
4         going to the movies because she cannot sit for long periods of time. She
5         isolates herself because she cannot engage in activities that she use[d] to enjoy
          doing, for example walking at the swap meet. She tries to save her strength
6         for appointments such as physical therapy.
7    (AR 371.)
8                        b.     Function Report—Adult (July 14, 2014)
9          In a “Function Report—Adult,” completed by Plaintiff’s case manager and signed
10   by Plaintiff on July 14, 2014, Plaintiff claims that her illnesses, injuries, and/or conditions
11   limit her ability to work in the following ways:
12         Chronic neck pain gives headaches, can’t turn head, causes stress and
13         depression. Pain in mouth from grinding teeth. Carpal tunnel cannot use
           hands a lot of writing or typing, any repetative hand movements gives
14         shooting pains in hand, drops items. Trouble sleeping. Depression causes
15         crying spells, cries from pain and financial stress. Crys frequently. Feels
           down on life and always stressed. Arthritis causes pain. Bad memory from
16         her accident, forgets daily things she should know. Back and [remainder cut
17         off].

18   (AR 347.)
19         In the Function Report, Plaintiff describes her daily activities from the time she
20   wakes up until the time she goes to bed as follows: “wakes up, eats breakfast, trys to clean
21   a little, then has to relax [and] watch tv cause after movement pain will increase as the day
22   goes on, eats lunch and dinner – goes to bed.” (AR 348.) Plaintiff also claims the
23   following: Before the onset of her illnesses, injuries, and/or conditions, Plaintiff was able
24   to work, read, watch television, pay attention/focus, be active and social, volunteer, and go
25   to the park. (AR 348, 351.) Now, Plaintiff’s daily hobbies and interests include watching
26   television and napping. (AR 351.) Plaintiff cannot sleep because she is in too much pain.
27   (AR 348.) She also finds it hard to bend her legs and stand while she dresses, to move into
28

                                                    7
                                                                                 18-cv-00801-JLS (JLB)
1    positions for shaving, and to sit and get up when using the toilet. (AR 348.) Plaintiff uses
2    a shower chair for bathing. (AR 348.)
3          Plaintiff has a cat and a roommate. (AR 348.) Sometimes she feeds the cat, but her
4    roommate helps with feeding the cat and scooping the litter box. (AR 348.) Plaintiff
5    prepares her own meals every day. (AR 349.) Preparation of these meals includes making
6    cereal and sandwiches and warming TV dinners and soup. (AR 349.) The meals typically
7    take her no more than ten minutes to prepare. (AR 349.) Plaintiff used to be able to stand
8    and cook large meals, but now she cannot stand or use her hands very well. (AR 349.)
9    Plaintiff also engages in light dusting, approximately five to ten minutes once a week. (AR
10   349.) All remaining household chores cause her pain. (AR 349-50.)
11         Plaintiff goes outside every day and can drive and ride in cars. (AR 350.) Plaintiff
12   can go out alone. (AR 350-51.) Once a week, Plaintiff spends less than thirty minutes at
13   the grocery store. (AR 350.) Plaintiff also regularly goes to doctor’s appointments,
14   therapy, and other appointments. (AR 351) Plaintiff can count change, handle a savings
15   account, and use checkbook/money orders, but she finds it difficult to maintain
16   concentration and focus. (AR 350-51.) Plaintiff does not often spend time with others as
17   she is too depressed, but she does not have any problems getting along with family, friends,
18   neighbors, or others, and gets along very well with authority figures. (AR 351-53.)
19         Plaintiff has constant pain all over her body which affects all her movements. (AR
20   352.) She can only walk ten steps before needing to rest for forty-five minutes before she
21   resumes walking. (AR 352.) Plaintiff uses crutches, a walker, a wheel chair, a cane, and/or
22   a brace/splint. (AR 353.) She uses at least one of these aids all the time. (AR 353.)
23   Plaintiff can only pay attention for fifteen to twenty minutes and cannot finish what she
24   starts (e.g., a conversation, chores, reading, watching a movie). (AR 352.) In addition,
25   Plaintiff does not follow spoken instructions well and must read written instructions many
26   times to understand. (AR 352.)
27   ///
28   ///

                                                  8
                                                                               18-cv-00801-JLS (JLB)
1                       c.     Administrative Hearing (July 7, 2016)
2          At the initial hearing before the ALJ on July 7, 2016, Plaintiff testified that she could
3    not work for the following reasons:
4          Because of the pain that I’m going through. I have pain in my back and my
           neck and my hands. I have arthritis in my hands and I have carpal tunnel, both
5
           hands. I have the pinched nerves in my back and my neck make – the ones in
6          my neck make my hands and my arms go numb, and the ones in my back, if
           I’m sitting more than 15-20 minutes, then I end up getting numbness from my
7
           waist down.
8
9    (AR 61-62.)
10         Plaintiff attended the hearing with a walker. (AR 62.) She testified that it helps her
11   when she has to walk distances. (AR 62.) Plaintiff noted that over the course of a day she
12   could walk one or two blocks without the help of an assistive device. (AR 62.) Plaintiff
13   also testified that she has limits on how much she can lift and carry. (AR 62.) Plaintiff
14   stated that her carpal tunnel “sometimes is worse than others,” such that, on occasion, even
15   a coffee mug is too heavy. (AR 62.) Plaintiff testified that sometimes she can only lift up
16   to one or two pounds. (AR 62.) Plaintiff added that lifting five pounds takes a toll on her
17   back. (AR 63.) Plaintiff noted that the more activity she does, the more pain she feels in
18   her back. (AR 63.)
19         Plaintiff described her daily activities as follows:
20                Get up in the morning, get ready, which entails taking a shower, getting
21         dressed, combing my hair, brushing teeth. I normally get breakfast depending
           on how I’m feeling, how my physical condition is how – I’m going to cook or
22         what I’m going to eat. Then I usually – by this time I’m already – my legs are
23         in pain, my leg is swollen. I go lay down, maybe, or sit down on a comfortable
           seat and I can do that maybe one or two hours before I can go and get ready
24         to do maybe a load of laundry or go food shopping, which I usually try to do
25         myself.
26               Normally I can do light things at home, but I have to take breaks in
           between, I can’t finish them at one – at one – in one step basically. And that’s,
27         again, because of my back or the carpal tunnel or the arthritis in my hands.
28         And the injury that I have in my legs, if I lift anything it does take a toll on

                                                   9
                                                                                 18-cv-00801-JLS (JLB)
1          the bones and just, you know, sometimes it’s worse than others because of the
           weather. I – I told the – the doctor that the arthritis, when it’s cloudy or rainy
2
           it’s worse. So it just depends on how long I can stand and how long I can
3          tolerate the pain and the swelling in my legs, sir.
4    (AR 63.)
5          Plaintiff also testified as follows: Plaintiff is staying at a friend’s house at the
6    moment. (AR 60-61.) She sometimes drives. (AR 61.) She has problems using her hands,
7    e.g., to button her clothes or zip things closed, about half the time, and has difficulty
8    gripping things. (AR 67.) Plaintiff is unable to do any chores related to moving things that
9    are twenty pounds or heavier. (AR. 67.) However, she could move something twenty
10   pounds once, but not again. (AR 67-68.)
11         Plaintiff is very stressed, which causes stomach pain and headaches that affect her
12   ability to see and eat. (AR 68.) Plaintiff has problems concentrating. (AR 68.) For
13   example, if she is watching a movie for fifteen or twenty minutes she has no idea what is
14   going on. (AR 68.) Plaintiff has difficulties interacting with people because she is “not
15   feeling very sociable now.” (AR 68.) She declines invitations to go places where she
16   would have to be there more than two hours. (AR 68.) For example, she cannot go to a
17   movie because her back is not well enough to sit through even half the movie. (AR 68.)
18   Plaintiff is very depressed and feels very frustrated by her situation. (AR 68.) If she is not
19   crying, she just feels really bummed out and does not want to talk to anyone. (AR 69.)
20         In addition to carpal tunnel issues, the arthritis in Plaintiff’s hands also prevents her
21   from doing her past work. (AR 71.) She has pinched nerves in her neck which causes her
22   arms to hurt and get weak and numb. (AR 71.) She also has pinched nerves in her back
23   that make her legs go numb after she has been sitting for 15 to 30 minutes. (AR 71.)
24   Plaintiff has pain in her left tibia, which she previously fractured, as well as her right one
25   because she has been using it so much, and in her hips. (AR 71-72.)
26         Moving her arms affects the pinched nerves in her neck and bothers her when she is
27   folding laundry and when she raises her arms above a certain level. (AR 72.) The
28   numbness in her arms gets worse when she raises them above chest height. (AR 72.)

                                                   10
                                                                                 18-cv-00801-JLS (JLB)
1    However, Plaintiff can comfortably raise her arms to chest height. (AR 72.) Plaintiff feels
2    cervical pain with and without activity. (AR 72.) Without activity, Plaintiff’s pain level
3    ranges from a three to seven, depending on the day. (AR 72-73.) Plaintiff keeps her
4    activity low so that she can function. (AR 73.) When her neck is stiff, she cannot really
5    turn or drive. (AR 73.) Plaintiff doesn’t feel well enough to drive a car a couple of times
6    a week. (AR 73.)
7          There is very little time Plaintiff is not in pain. (AR 73.) Plaintiff takes five different
8    medications. (AR 73.) She mainly takes Norco for the pain, but also takes Tylenol and
9    some over-the-counter ointment. (AR 74.)
10         Plaintiff can get up and groom herself and get dressed daily, although she has
11   difficulty sometimes. (AR 74.) She was getting more help before, but recently has been
12   trying to do things on her own. (AR 74.) After breakfast, Plaintiff lays down for two or
13   three hours because her leg is swollen, unless she has an appointment she needs to attend.
14   (AR 74.)
15                2.     Applicable Law
16         It is well established in the Ninth Circuit that if the claimant has produced objective
17   medical evidence of impairments that could reasonably be expected to produce some
18   degree of pain and/or other symptoms and the record is devoid of any affirmative evidence
19   of malingering, the ALJ may reject the claimant’s testimony regarding the severity of the
20   claimant’s pain and/or other symptoms only if the ALJ makes specific findings stating clear
21   and convincing reasons for doing so. See Smolen v. Chater, 80 F. 3d 1273, 1281-92 (9th
22   Cir. 1996); Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993); Bunnell v. Sullivan, 947
23   F. 2d 341, 343 (9th Cir. 1991); Cotton v. Bowen, 799 F.2d 1403, 1407 (9th Cir. 1986).
24         It is incumbent on the ALJ to specify which statements of Plaintiff concerning her
25   symptoms and functional limitations were not credible and in what respect the statements
26   lacked credibility. See Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998); see also
27   Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995), as amended (Apr. 9, 1996) (“General
28   findings are insufficient; rather, the ALJ must identify what testimony is not credible and

                                                    11
                                                                                   18-cv-00801-JLS (JLB)
1    what evidence undermines the claimant’s complaints.”). The ALJ is guided by “ordinary
2    techniques of credibility evaluation,” and may consider inconsistencies with the medical
3    record or in the claimant’s testimony, unexplained failures to seek treatment, and whether
4    the claimant engages in activities of daily living that are inconsistent with the alleged
5    symptoms. See Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012) (citations
6    omitted).
7          An ALJ’s assessment of pain severity and claimant credibility is entitled to “great
8    weight.” Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989); see also Nyman v. Heckler,
9    779 F.2d 528, 531 (9th Cir. 1986). “When evidence reasonably supports either confirming
10   or reversing the ALJ’s decision, [courts] may not substitute [their] judgment for that of the
11   ALJ.” Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir. 2004).
12                3.    Analysis
13         The ALJ made the following statement regarding Plaintiff’s credibility:
14         After careful consideration of the evidence, the undersigned finds that the
15         claimant’s medically determinable impairments could reasonably be expected
           to produce the above alleged symptoms; however, the claimant’s statements
16         concerning the intensity, persistence and limiting effects of these symptoms
17         are not entirely consistent with the medical evidence and other evidence in the
           record for the reasons explained in this decision. Accordingly, these
18         statements have been found to affect the claimant’s ability to work only to the
19         extent they can reasonably be accepted as consistent with the objective
           medical and other evidence.
20
21   (AR 14.)
22         Because the Commissioner has not argued affirmative evidence of malingering, the
23   Court will apply the “clear and convincing” standard to the ALJ’s adverse credibility
24   determination. See Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014) (applying “clear
25   and convincing” standard where the government did not argue that a lesser standard should
26   apply based on evidence of malingering); see also Ghanim v. Colvin, 763 F.3d 1154, 1163
27   n.9 (9th Cir. 2014) (same).
28

                                                  12
                                                                                18-cv-00801-JLS (JLB)
1          The Court discerns the following three reasons in the ALJ’s decision for his adverse
2    credibility determination: (1) “despite her impairment, [Plaintiff] has engaged in somewhat
3    normal level of daily activity and interaction”; (2) “[t]he treatment records reveal [Plaintiff]
4    received routine, conservative and non-emergency treatment since the alleged onset date”;
5    and (3) “the objective findings in this case fail to provide strong support for [Plaintiff’s]
6    allegations of disabling symptoms and limitations.” (AR 14-15.) The Court will address
7    each reason below.
8                         a.    Activities of Daily Living
9          The first reason cited by the ALJ in support of his adverse credibility determination
10   is Plaintiff’s daily activities and interactions, which, according to the ALJ, “bear at least
11   some similarity to those . . . necessary for obtaining and maintaining employment.” (AR
12   14.) The ALJ notes in this regard that Plaintiff indicated she “drives, does laundry, shops,
13   and handles her hygiene.” (AR 14.) Moreover, the ALJ points to Plaintiff’s Function
14   Report where Plaintiff acknowledges that she “lives with friends, cleans, watches
15   television, takes care of a cat, prepares meals, dusts, goes outside every day, drives, can go
16   out alone, handles her finances, and has no problem getting along with family, friends,
17   neighbors or others.”     (AR 14.)      The ALJ characterized these daily activities and
18   interactions as “somewhat normal.” (AR 14.)
19         The Ninth Circuit has set forth “two grounds for using daily activities to form the
20   basis of an adverse credibility determination”: evidence that the claimant’s daily activities
21   either (1) contradict the claimant’s other testimony, or (2) meet the threshold for
22   transferable work skills. See Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). Here,
23   neither of these grounds apply.
24         As an initial matter, the ALJ erred by mischaracterizing Plaintiff’s testimony. See
25   Garrison v. Colvin, 759 F.3d 995, 1015-16 (9th Cir. 2014) (finding that the ALJ committed
26   an error when she mischaracterized the plaintiff’s testimony regarding her daily activities).
27   Although Plaintiff testified that she sometimes feeds the cat, her roommate heavily assists
28   with most other cat-related tasks, such as cleaning the litter box. (AR 348.) Plaintiff also

                                                    13
                                                                                  18-cv-00801-JLS (JLB)
1    indicated that while she prepares meals, she is limited to foods that take her ten minutes
2    “max” to prepare, like cereal, TV dinners, and soup. (AR 349.) Plaintiff testified that she
3    can clean, but emphasized that she is limited to “light dusting” for five to ten minutes per
4    week because “everything else causes pain.” (AR 349.) Plaintiff acknowledged that she
5    watches television, but she can only watch for about fifteen minutes before her focus is lost
6    due to her medical impairments. (AR 351.) Plaintiff testified that after performing such
7    activities she often must lie down and rest for a couple hours between each task because of
8    the pain. (AR 63.)
9          In regard to her mental impairments, the ALJ notes that Plaintiff “has no problem
10   getting along with family, friends, neighbors or others.” (AR 14.) However, when Plaintiff
11   testified to interacting with others outside her home, she stated, “I don’t feel like talking to
12   . . . people sometimes []. I’m just like so depressed and if I’m not crying I just feel like
13   really bummed out and I don’t even want to talk to anybody.” (AR 69.) Plaintiff also
14   testified that she has difficulties interacting with people because she is “not feeling very
15   sociable now.” (AR 68.)
16         Had the ALJ properly characterized Plaintiff’s testimony, there would be no
17   apparent inconsistencies between Plaintiff’s ability to engage in her daily activities and her
18   testimony regarding her physical and mental impairments. See e.g., Diedrich v. Berryhill,
19   874 F.3d 634, 642-43 (9th Cir. 2017) (finding the claimant’s ability to perform daily
20   activities including personal hygiene, cooking, taking care of a cat, household chores, and
21   shopping not a clear and convincing reason to find her less than fully credible in light of
22   her other limitations); Garrison, 759 F.3d at 1016 (finding the claimant’s ability to talk on
23   the phone, prepare meals once or twice a day, occasionally clean one’s room, and, with
24   significant assistance, care for one’s daughter, all while taking frequent hours-long rests,
25   avoiding any heavy lifting, and lying in bed most of the day, to be consistent with her pain
26   testimony and consistent with an inability to function in a workplace environment).
27         The daily activities identified by the ALJ are also not readily “transferable to a work
28   environment.” See Ghanim, 763 F.3d at 1165 (internal quotation marks omitted). “House

                                                    14
                                                                                  18-cv-00801-JLS (JLB)
1    chores, cooking simple meals, self-grooming, paying bills, writing checks, and caring for
2    a cat in one’s own home, as well as occasional shopping outside the home, are not similar
3    to typical work responsibilities.” Diedrich, 874 F.3d at 643. However, even if the Court
4    were to accept the ALJ’s conclusory statement that Plaintiff’s daily activities and
5    interactions “bear at least some similarity to those . . . necessary for obtaining and
6    maintaining employment,” the ALJ does not identify any evidence or make specific
7    findings to suggest that Plaintiff was performing these tasks “with the consistency and
8    persistence that a work environment requires.” Id.; see also Fair v. Bowen, 885 F.2d 597,
9    603 (9th Cir. 1996) (finding that “if a claimant is able to spend a substantial part of his day
10   engaged in pursuits involving the performance of physical functions that are transferable
11   to a work setting,” an adverse credibility finding may be warranted); Burch v. Barnhart,
12   400 F.3d 676, 681 (9th Cir. 2005) (“[I]f a claimant engages in numerous daily activities
13   involving skills that could be transferred to the workplace, the ALJ may discredit the
14   claimant’s allegations upon making specific findings relating to those activities.”).
15         The Court therefore finds that the first reason cited by the ALJ does not constitute a
16   clear and convincing reason for not crediting Plaintiff’s subjective pain and symptom
17   testimony.
18                       b.     Routine, Conservative, and Non-Emergency Treatment
19         The next reason cited by the ALJ in support of his adverse credibility determination
20   is that Plaintiff had received “routine, conservative and non-emergency treatment since the
21   alleged onset date.” (AR 15.) “[E]vidence of ‘conservative treatment’ is sufficient to
22   discount a claimant’s testimony regarding severity of an impairment.” Parra v. Astrue,
23   481 F.3d 742, 751 (9th Cir. 2007) (quoting Johnson v. Shalala, 60 F.3d 1428, 1434 (9th
24   Cir. 1995)); see also Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (finding the ALJ
25   properly rejected the plaintiff’s “claim that she experienced pain approaching the highest
26   level imaginable” as it was inconsistent with the “minimal, conservative treatment” that
27   she received). For the following reasons, the Court finds that this does not constitute a
28   clear and convincing reason for the ALJ’s adverse credibility determination.

                                                   15
                                                                                 18-cv-00801-JLS (JLB)
1          First, the ALJ fails to specifically identify the portions of the record that support his
2    determination that Plaintiff only received “routine, conservative and non-emergency
3    treatment since the alleged onset date.” The Ninth Circuit is clear that an ALJ must make
4    specific findings justifying his decision. See Connett v. Barnhart, 340 F.3d 871, 873 (9th
5    Cir. 2003) (citing Dodrill v. Shalala, 12 F.3d 915, 917 (9th Cir. 1993)). A finding that a
6    claimant’s testimony is not credible “must be sufficiently specific to allow a reviewing
7    court to conclude the adjudicator rejected the claimant’s testimony on permissible grounds
8    and did not arbitrarily discredit a claimant’s testimony regarding pain.” Bunnell, 947 F.2d
9    at 345-46 (internal quotation marks and citations omitted). Here, the ALJ does not discuss
10   Plaintiff’s treatment in his decision, except for the statement that Plaintiff “attended only
11   two therapy sessions of the six that were approved due to physical pain she reportedly was
12   experiencing in pain therapy sessions.” (AR 16-17 (citing AR 893).) As this statement is
13   insufficient to adequately identify the portions of the record that support a finding of
14   routine, conservative, and non-emergency treatment, the Court finds that this is not a clear
15   and convincing reason for rejecting Plaintiff’s testimony.
16         Second, the objective evidence the ALJ does discuss in his decision and the
17   underlying record do not suggest that Plaintiff’s treatment was routine and conservative.
18   In his decision, the ALJ cites the numerous magnetic resonance imaging (“MRI”) tests, x-
19   rays and/or computerized tomography (“CT”) scans of Plaintiff’s left knee, pelvis, spine,
20   left tibia and fibula, and/or lower extremity conducted between November 3, 2012 and
21   May 16, 2016. (AR 15-16.)1 This does not suggest a conservative course of treatment.
22   Rather, it suggests an individual with an ongoing condition for whom treatment is not
23
24
           1
25                In this same section of his decision, the ALJ also notes that Plaintiff was
     diagnosed with “left knee posttraumatic chronic pain, slowly improving, with no evidence
26   of derangement; and right hip and lateral thigh pain, most consistent with iliotibial band
27   syndrome,” “left knee posttraumatic pain, likely secondary to osteoarthritis,” “degenerative
     disc disease C4-C6,” “mild lower lumbar spondylosis,” “cervical and lumbar disc disease
28   [with] neck pain and low back pain,” and osteoporosis. (Id.)
                                                   16
                                                                                 18-cv-00801-JLS (JLB)
1    working (i.e., alleviating her pain) and doctors who find her complaints credible enough to
2    continue to order testing. Moreover, as noted by the ALJ, an October 2015 MRI indicated
3    a “suspected reinjury of a proximal tibial metaphysis fracture mostly involving the lateral
4    plateau,” and “suspected partial separation of the lateral head of the gastrocnemius muscle
5    from its anterior sheath at the level of the knee joint with gastrocnemius myositis,” thus
6    suggesting that the continued testing was warranted. (AR 16 (citing 685).)
7          Lastly, Plaintiff testified during the administrative hearing that she was taking five
8    medications, including Norco, Tylenol, and an over-the-counter ointment for the pain. (AR
9    74; see also AR 398, 395, 400.) Her underlying medical records indicate that she had also
10   been prescribed Gabapentin, Cyclobenzaprine Hydrochloride, and Tramadol for the pain
11   but found that the Tramadol and other nonsteroidal anti-inflammatory drugs (“NSAIDS”)
12   did not alleviate her symptoms. (See AR 398-99, 402, 403, 409, 430.) In addition, Plaintiff
13   underwent frequent physical therapy, but only occasionally found it helpful. (See AR 398,
14   430, 439, 441, 450-75, 477-515, 588-600, 700-08, 718-40, 879-89.) Therefore, although
15   “[i]mpairments that can be controlled effectively with medication are not disabling for the
16   purpose of determining eligibility for [social security] benefits,” Warre v. Comm’r of Soc.
17   Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006), nothing in the record suggests that
18   Plaintiff’s pain was effectively controlled by medication.
19         Accordingly, the Court finds that the second reason cited by the ALJ does not
20   constitute a clear and convincing reason for not crediting Plaintiff’s subjective pain and
21   symptom testimony.
22                      c.     Lack of Objective Medical Evidence
23         The final reason cited by the ALJ in support of his adverse credibility determination
24   is the lack of objective medical evidence to support Plaintiff’s allegations. (AR 15.)
25   However, since the ALJ’s other stated reasons were legally insufficient to support his
26   adverse credibility determination, this remaining reason (i.e., the lack of objective medical
27   support) cannot be legally sufficient by itself. See Robbins v. Soc. Sec. Admin., 466 F.3d
28   880, 883-85 (9th Cir. 2006) (where the ALJ’s initial reason for his adverse credibility

                                                  17
                                                                                18-cv-00801-JLS (JLB)
1    determination was legally insufficient, his sole remaining reason premised on lack of
2    medical support for claimant’s testimony was legally insufficient); Light v. Soc. Sec.
3    Admin., 119 F.3d 789, 792 (9th Cir. 1997) (“[A] finding that the claimant lacks credibility
4    cannot be premised wholly on a lack of medical support for the severity of his pain.”); cf.
5    Burch 400 F.3d at 681 (noting that “lack of medical evidence cannot form the sole basis
6    for discounting pain testimony”).
7          Accordingly, the Court finds that the ALJ erred in rejecting Plaintiff’s subjective
8    symptom and pain testimony.
9          B.     Treating Physicians
10         Plaintiff’s second and third claims of error address whether the ALJ, in determining
11   that Plaintiff was capable of working, failed to properly consider the opinions of Dr. Avery
12   and Dr. Paniccia, Plaintiff’s treating physicians. (ECF No. 13 at 25-35.)
13                1.     Applicable Law
14         Medical opinions are among the evidence that the ALJ considers when assessing a
15   claimant’s ability to work.     See 20 C.F.R. §§ 404.1527(b), 416.927(b).           Case law
16   distinguishes among the opinions of three types of physicians: (1) those who directly
17   treated the claimant (treating physicians), (2) those who examined but did not treat the
18   claimant (examining physicians), and (3) those who did neither (nonexamining
19   physicians). Lester, 81 F.3d at 830. The medical opinion of a claimant’s treating physician
20   is given “controlling weight” so long as it “is well-supported by medically acceptable
21   clinical and laboratory diagnostic techniques and is not inconsistent with the other
22   substantial evidence in [the claimant’s] case record.” Trevizo v. Berryhill, 871 F.3d 664,
23   675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)). “When a treating physician’s
24   opinion is not controlling, it is weighted according to factors such as the length of the
25   treatment relationship and the frequency of examination, the nature and extent of the
26   treatment relationship, supportability, consistency with the record, and specialization of the
27   physician.” Id. (citing 20 C.F.R. § 404.1527(c)(2)-(6)). Greater weight is also given to
28

                                                   18
                                                                                 18-cv-00801-JLS (JLB)
1    the “opinion of a specialist about medical issues related to his or her area of specialty.”
2    Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(5)).
3          “If a treating or examining doctor’s opinion is contradicted by another doctor’s
4    opinion, an ALJ may only reject it by providing specific and legitimate reasons that are
5    supported by substantial evidence.” Id. (quoting Bayliss v. Barnhart, 427 F.3d 1211, 1216
6    (9th Cir. 2005)); see also Reddick, 157 F.3d at 725 (“[The] reasons for rejecting a treating
7    doctor’s credible opinion on disability are comparable to those required for rejecting a
8    treating doctor’s medical opinion.”). “The ALJ can meet this burden by setting out a
9    detailed and thorough summary of the facts and conflicting clinical evidence, stating his
10   interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751
11   (9th Cir. 1989) (quoting Cotton, 799 F.2d at 1408).
12         “The opinion of a nonexamining physician cannot by itself constitute substantial
13   evidence that justifies the rejection of the opinion of either an examining physician or a
14   treating physician.” Lester, 81 F.3d at 831 (emphasis in original). However, “[o]pinions
15   of a nonexamining, testifying medical advisor may serve as substantial evidence when they
16   are supported by other evidence in the record and are consistent with it.” Morgan v.
17   Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999) (citing Andrews v. Shalala,
18   53 F.3d 1035, 1041 (9th Cir. 1986)).
19                2.    Dr. Avery
20         Plaintiff contends that the ALJ improperly rejected Dr. Avery’s opinion in
21   determining Plaintiff’s ability to work. (ECF No. 13 at 25-35.)
22                      a.     Background
23         Dr. Avery began seeing Plaintiff at Scripps in March 2014. (AR 891, 409-13.) He
24   saw her approximately every three months through at least April 2016. (See AR 891, 745.)
25   During her first visit, Dr. Avery noted that Plaintiff had fractured her left tibia in 2011,
26   with subsequent hardware removal. (AR 409.) Plaintiff’s earlier medical records indicate
27   that Plaintiff experienced a left tibia plateau complex fracture on January 21, 2011. (AR
28   626.) She subsequently underwent a left tibial plateau open reduction and internal fixation

                                                  19
                                                                               18-cv-00801-JLS (JLB)
1    on January 23, 2011. (AR 626.) She was also subsequently found to have left foot third
2    and fourth metatarsal fractures, which were treated with closed treatment. (AR 626.)
3    Plaintiff developed posttraumatic symptomatic below-knee DVT. (AR 626.) On January
4    18, 2013, Plaintiff underwent a left knee surgery and proximal tibia hardware removal.
5    (AR 613.) Her surgeon was Dr. Bongiovanni. (AR 613.) Post-operation, Plaintiff was
6    diagnosed with left knee pain, posttraumatic, hardware irritation; left knee medial meniscus
7    tear; left knee lateral meniscus tear; and left knee chondromalacia of the patella. (AR 613.)
8    Plaintiff also had carpal tunnel surgery on her right wrist in or around 1996. (AR 400, 478,
9    611.)
10           As Plaintiff’s primary care provider, based on Plaintiff’s medical history and
11   complaints of ongoing pain, Dr. Avery ordered x-rays, physical therapy, and orthopedic
12   consultations on her behalf. (See, e.g., AR 416, 419, 421, 440-41, 483, 581-82, 798.)2 Dr.
13   Avery also examined Plaintiff himself. (See, e.g., AR 409-13, 398-401, 779-82, 775-78,
14   767-70, 837-41, 751-55, 756-60, 746-50, 741-45.) During his examinations, Dr. Avery
15   noted that Plaintiff had decreased range of motion in her neck and spine, and consistently
16   observed that she had difficulty walking and needed a cane. (See AR 413, 401, 782, 778,
17   770, 840, 755, 759, 750, 744; see also AR 402-04, 765.) Dr. Avery also noted on one
18   occasion that Plaintiff had decreased range of motion with flexion in her right wrist and
19   could not perform Phalen’s test. (AR 778.)
20   ///
21   ///
22   ///
23
24
             2
25                A May 6, 2014 x-ray of Plaintiff’s cervical spine ordered by Dr. Avery
     concluded that she had moderate degenerative disc disease C4-C5 and mild degenerative
26   disc disease C5-C6. (AR 416.) The x-ray did not indicate a fracture or destructive osseous
27   lesion. (AR 416.) In his April 20, 2016 Progress Note, Dr. Avery notes that Plaintiff
     “[w]as seen by ortho in Riverside last year, CT with poorly healing fxr still evident.” (AR
28   741; see also AR 747 (“CT scan that showed improved healing not full recovery”).)
                                                  20
                                                                                18-cv-00801-JLS (JLB)
1          In his progress notes on March 15, 2015, Dr. Avery states the following after
2    examining Plaintiff:
3          Musculoskeletal: Digits and nails: Normal. Inspection/palpation of joints,
4          bones, and muscles. Loss lumbar lordosis, left paraspinal muscle +2
           involuntary spasm, right= +1 voluntary paraspinous muscle spasm. left knee
5          with scaring medial inferior knee, mild edema over anterior shin, prominent
6          tibial tubercle which patient localizes as the epicenter of her pain[.] The tibial
           tubercle is non TTP but very tender to light percussion with a reflex hammer.
7          The infrapatellar tendon is normal and not TTP or tension. Valgus deformity,
8          compression test reveal marked crepitus but no pain. no joint line TTP line
           tenderness left knee, no ligamentous laxity noted. Crepitus noted on flexion
9          extension left knee. Patella compression test negative. Range of motion:
10         Normal. Stability: Normal. Knee ligaments are intact and stable. Muscle
           strength/tone: Marked atrophy of L quadriceps, especially L vastus medialis.
11         Patient can stand without using her arms to help, but it is painful. Patient
12         walks with a L antalgic gait. Otherwise full strength 5/5 upper and lower ext.
13         ...

14         Neurologic: Gait and station: Antalgic gait, decreased weight bearing left leg.
           Cranial nerves II-XII intact. Deep tendon reflexes 2+ and bilaterally equal.
15         Sensation intact to light touch. Alert and oriented x3.
16         Psychiatric: Judgment and insight: Normal. Recent and remote memory:
           Normal. Mood and affect: Tearful on exam.
17
18   (AR 755.) Dr. Avery also states in these notes that Plaintiff needed a repeat x-ray of her
19   left knee, especially the tibial tubercle area, a repeat orthopedic evaluation, and quad
20   exercises for her left quad atrophy. (AR 755.) He concludes by stating that “Patient is
21   having real pain, and deserves at least temporary medical disability and more formal
22   physical therapy.” (AR 755.)
23         Dr. Avery also referred Plaintiff to Dr. Bongiovanni, her orthopedic surgeon at
24   Scripps Mercy, for follow up. (See AR 398, 402, 746, 761, 779, 827.) In May 2014, Dr.
25   Bongiovanni concluded that Plaintiff had “[l]eft knee episodic pain, posttraumatic likely
26   representative of mild posttraumatic degenerative joint disease, no acute fracture[,] chronic
27   pain syndrome[, and] hypothyroidism.” (AR 441.) During a subsequent visit in July 2014,
28   Dr. Bongiovanni concluded that Plaintiff had “[l]eft knee posttraumatic pain, likely

                                                   21
                                                                                 18-cv-00801-JLS (JLB)
1    secondary to osteoarthritis as seen on previous imaging studies.” (AR 439.) During his
2    examinations, Dr. Bongiovanni generally found Plaintiff’s range of motion to be smooth
3    and full and noted mild tenderness, pain, and swelling in her left knee. (AR 438, 440-41.)
4    In May 2014, Dr. Bongiovanni determined that no further orthopedic surgery was advised
5    at that time, and recommended physical therapy for range of motion, strengthening, gait
6    training, and pain-relieving modalities. (AR 441.) He also offered Plaintiff a Synvisc
7    injection for her left knee. (AR 441, 779.) This recommendation did not change in July
8    2014. (AR 439.)
9          Dr. Bongiovanni also ordered various CT scans, x-rays, and MRI tests, some of
10   which pre-date Dr. Avery’s treatment. On March 29, 2013, a CT examination showed that
11   Plaintiff had “[n]ear-complete healed fractures of proximal tibia in anatomic alignment and
12   early degenerative chances of the lateral tibial plateau.” (AR 609.) On April 16, 2013, an
13   MRI of Plaintiff’s pelvis concluded that it was a “normal examination,” and an MRI of
14   Plaintiff’s lumbar indicated, “Mild lower lumbar spondylosis. No central stenosis or
15   evidence of nerve impingement. Right central annular tear L5-S1.” (AR 519-20, 607-08.)
16   On May 16, 2014, an x-ray of Plaintiff’s left knee showed progressive sclerosis at the
17   fracture site in the lateral tibial plateau and “[c]ontinued healing of lateral tibial plateau
18   fracture.” (AR 417-18, 442.)
19                       b.     Opinion
20         On May 5, 2016, Dr. Avery, a physician who specializes in internal medicine,
21   completed a “Medical Source Statement – Physical” for Plaintiff. (AR 890-92.) Dr. Avery
22   opined on Plaintiff’s ability to do work-related activities on a day-to-day basis in a regular,
23   forty-hour work week setting. (See AR 890.) Dr. Avery opined that Plaintiff: (1) could
24   lift and/or carry less than ten pounds; (2) could stand and/or walk less than two hours in an
25   eight hour workday; (3) needed a cane for walking which he found medically necessary;
26   (4) could sit for two to three hours with normal breaks in an eight-hour workday; (5) needed
27   to alternate between sitting and standing and that breaks and lunch periods would not
28   provide sufficient relief; and (6) required a change in position every five to fifteen minutes.

                                                   22
                                                                                 18-cv-00801-JLS (JLB)
1    (AR 890-91.) Dr. Avery also opined that Plaintiff could occasionally climb, balance, stoop,
2    kneel, crouch, crawl, reach, and handle (gross manipulation). (AR 891.) He further opined
3    that Plaintiff could finger (fine manipulation) occasionally/rarely, had restrictions in
4    feeling, and could not move machinery. (AR 891.) Dr. Avery added that Plaintiff could
5    care for herself. (AR 892.)
6          Next, Dr. Avery opined that Plaintiff had no capacity to lift, push, or pull over 10
7    pounds, and could not engage in continuous sitting or standing, overhead work, and
8    squatting or kneeling. (AR 892.) He further opined that Plaintiff had partial capacity to
9    lift, push, or pull 10 pounds or less and to use her hands. (AR 892.) Based on his findings,
10   Dr. Avery concluded that Plaintiff could perform limited part-time work and could not
11   perform sedentary/clerical work. (AR 892.) Dr. Avery identified Plaintiff’s prognosis as
12   “To be Determined” as she needed an orthopedic evaluation. (AR 891.)
13         In determining what Plaintiff could lift and/or carry, Dr. Avery stated that he relied
14   on her weakness on examination, her patient history, and her history of “left tibia fxr and
15   DJD cervical spine.” (AR 890.) In determining Plaintiff’s ability to stand and/or walk, Dr.
16   Avery stated that he relied on weakness in Plaintiff’s left leg and her chronic pain and
17   “tib/fib fracture.” (AR 890.) In determining Plaintiff’s ability to sit and alternate standing
18   and sitting, Dr. Avery stated that he relied on Plaintiff’s neuropathy, the degeneration of
19   her cervical spine, and her patient history. (AR 890.) Lastly, in determining Plaintiff’s
20   additional physical and environmental restrictions, including manipulations, Dr. Avery
21   stated that he relied the Plaintiff’s “DJD cervical spine,” her carpal tunnel syndrome, her
22   patient history, and her abnormal gait secondary to pain. (AR 891.)
23                       c.    Analysis
24         The ALJ gave Dr. Avery’s opinion little weight for the following reasons:
25         [Dr. Avery’s opinion] is not well supported by objective evidence and it is
26         inconsistent with the record as a whole. Dr. Avery primarily summarized in
           the treatment notes the claimant’s subjective complaints, diagnoses, and
27         treatment, but he provided few specific objective clinical or diagnostic
28         findings to support the functional assessment. More importantly, his opinion

                                                   23
                                                                                 18-cv-00801-JLS (JLB)
1          is inconsistent with the record as a whole, including the objective findings
           already discussed above in this decision, which show mild and moderate
2
           findings. [Dr. Avery’s] opinion is also inconsistent with the claimant’s
3          admitted activities of daily living that have already been described above in
           this decision.
4
5    (AR 17.)
6          Because Dr. Avery’s opinion was contradicted by medical expert Dr. Sklaroff (AR
7    36-39) and state agency review physicians Dr. Wong (AR 126-28, 137-39) and Dr. Vu (AR
8    150-53, 161-64), who opined that Plaintiff had only light limitations, the ALJ was required
9    to provide specific and legitimate reasons for rejecting Dr. Avery’s opinion. Bayliss, 427
10   F.3d at 1216. The Court will address each of these reasons in turn.
11                             i.    Not Supported By Objective Medical Record and
12                                   Inconsistent with the Record as a Whole
13         The first reason proffered by the ALJ for rejecting Dr. Avery’s opinion was that it
14   “is not well supported by objective evidence and it is inconsistent with the record as a
15   whole.”    (AR 17.)   “[A]n ALJ may discredit treating physicians’ opinions that are
16   conclusory, brief, and unsupported by the record as a whole, . . . or by objective medical
17   findings.” Batson, 359 F.3d at 1195 (citing Tonapetyan v. Halter, 242 F.3d 1144, 1149
18   (9th Cir. 2001)); see also Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)
19   (finding that an inconsistency or “incongruity” between a treating physician’s opinion and
20   her underlying medical records is a specific and legitimate reason for rejecting the
21   physician’s opinion); Bayliss, 427 F.3d at 1216 (finding that a contradiction or
22   “discrepancy” between a treating physician’s opinion and his underlying notes is a clear
23   and convincing reason for not relying on the doctor’s opinion); 20 C.F.R. §§
24   404.1527(c)(4) (“Generally, the more consistent a medical opinion is with the record as a
25   whole, the more weight we will give to that medical opinion.”), 416.927(c)(4) (same). “An
26   ALJ may also reject a treating physician’s opinion if it is based ‘to a large extent’ on a
27   claimant’s self-reports that have been properly discounted as incredible.” Tommasetti, 533
28   F.3d at 1041 (citing Morgan, 169 F.3d at 602).

                                                 24
                                                                               18-cv-00801-JLS (JLB)
1          Here, the ALJ set forth a detailed and thorough summary of the facts and conflicting
2    clinical evidence in his decision. See Magallanes, 881 F.2d at 751. The ALJ summarized
3    the results of Plaintiff’s x-rays, MRI tests, and CT scans, which primarily showed
4    continued healing of her left tibia, no fracture or dislocation of her left knee, “normal” or
5    “mild” results from scans on her pelvis and lumbar spine, and normal strength in her lower
6    extremities, with “no limp,” and reflexes, sensation, and pulses within “normal limits.”
7    (AR 15-16.) Based on the foregoing, the ALJ concluded that Dr. Avery’s opinions were
8    not “well supported by objective evidence” and were “inconsistent with the record as a
9    whole.” (AR 17.) The ALJ added that “Dr. Avery primarily summarized in his treatment
10   notes the claimant’s subjective complaints, diagnoses, and treatment, but he provided few
11   specific objective clinical or diagnostic findings to support the functional assessment.”
12   (AR 17.) In conclusion, the ALJ stated that, “More importantly, [Dr. Avery’s] opinion is
13   inconsistent with the record as a whole, including the objective findings discussed above
14   in this decision, which show mild and moderate findings.” (AR 17.) The Court finds that
15   these are specific and legitimate reasons that are supported by substantial evidence for
16   rejecting Dr. Avery’s opinions. Although Dr. Avery stated that he relied on objective
17   evidence and clinical findings in reaching his opinions, his opinions are generally
18   inconsistent with the mild to moderate findings of the underlying objective evidence.3
19         Plaintiff argues that substantial evidence that the ALJ “either omitted or
20   mischaracterized” supports the opinions of Dr. Avery. (ECF No. 13 at 27.) Plaintiff points
21   to the various times Dr. Avery noted that Plaintiff’s left knee was swollen or tender or that
22
23
           3
                    In July 2013, Dr. Bongiovanni re-reviewed Plaintiff’s MRI studies on her L-
24   spine, pelvis, hips, and right knee, and noted that they “have been really unremarkable.”
25   (AR 603-04; see also AR 605.) In May 2014, Dr. Bongiovanni reviewed Plaintiff’s left
     knee x-ray and stated that it reveals “no retained hardware” and “no obvious acute fracture”
26   with only “mild degenerative changes.” (AR 441.) See 20 C.F.R. §§ 404.1527(c)(5) (“We
27   generally give more weight to the medical opinion of a specialist about medical issues
     related to his or her area of specialty than to the medical opinion of a source who is not a
28   specialist.”), 404.927(c)(5) (same).
                                                  25
                                                                                18-cv-00801-JLS (JLB)
1    Plaintiff had decreased range of motion in her left knee, spine, and/or neck. (Id. at 4-7.)
2    However, as noted by the ALJ, Dr. Avery’s examinations also revealed “no active
3    synovitis, joint deformity or effusions,” a normal range of motion, and “5/5 strength in the
4    upper and lower extremities.” (AR 15 (citing AR 770); see also 401, 413, 744, 755, 759,
5    770, 778, 782, 840.) Dr. Avery’s notes indicated decreased range of motion in Plaintiff’s
6    neck on only two occasions and in her wrist on only one occasion. (See AR 401 (decreased
7    ROM left rotation cervical), 413 (decreased ROM cervical rotation to the right and
8    decreased ROM L spine), 778 (right wrist with decreased ROM with flexion, cannot
9    perform Phalen’s test and Tinnel’s test elicits tingling throughout all digits).) In addition,
10   Dr. Avery’s notes frequently did not mention a swollen or tender knee. (See AR 413, 744,
11   755, 759, 770, 778, 782, 840; but see AR 401 (unable to fully extend left knee without
12   pain), 750 (swelling left knee and pain with extension of knee), 744 (mild swelling left
13   below knee with TTP).)
14         Plaintiff also points to Dr. Avery’s observations that Plaintiff walks with a limp or
15   an unsteady gait and needs an assistive device as information ignored by the ALJ. (ECF
16   No. 13 at 4-7.) However, as stated by the ALJ, Plaintiff was also observed without a limp
17   in September 2015. (AR 15 (citing AR 676).) She was further observed without a limp
18   and able to walk normally in October and November 2015. (See AR 679, 690.) The Court
19   further observes that Plaintiff’s physical therapy notes also include such statements as:
20   “Despite patients reports of severe radicular symptoms I find no advanced neurological
21   symptoms including diminished reflex or weakness” (AR 701); and “Walks slowly without
22   cane, for no obvious reason, except lack of confidence” (AR 462). As these statements are
23   in line with the mild to moderate findings of the underlying objective evidence, the Court
24   finds that the ALJ has provided a specific and legitimate reason for rejecting the opinions
25   of Dr. Avery.
26         In any event, to the extent the medical records raise ambiguities, “the ALJ is the final
27   arbiter with respect to resolving ambiguities in the medical evidence.” Tommasetti, 533
28   F.3d at 1041; see also Batson, 359 F.3d at 1195 (“When presented with conflicting medical

                                                   26
                                                                                 18-cv-00801-JLS (JLB)
1    opinions, the ALJ must determine credibility and resolve the conflict.”); Andrews, 53 F.3d
2    at 1039 (“The ALJ is responsible for determining credibility, resolving conflicts in medical
3    testimony, and for resolving ambiguities.”).
4                               ii.     Activities of Daily Living
5           The second reason proffered by the ALJ for giving little weight to the opinion of Dr.
6    Avery was that the opinion is “inconsistent with the claimant’s admitted activities of daily
7    living.” (AR 17.) Inconsistency between a physician’s opinion and a plaintiff’s daily
8    activities suffices as a specific and legitimate reason for discounting a physician’s opinion
9    if supported by substantial evidence from the record as a whole. See Morgan, 169 F.3d at
10   600-02.
11          Here, as set forth above, the Court has already determined that the ALJ
12   mischaracterized Plaintiff’s daily activities in his decision. Therefore, the ALJ does not
13   adequately identify any inconsistencies between Plaintiff’s testimony regarding her
14   activities of daily living and Dr. Avery’s opinion. Accordingly, the Court finds that this
15   was not a specific and legitimate reason supported by substantial evidence in the record for
16   rejecting Dr. Avery’s opinion.        See Revels, 874 F.3d at 664 (finding the ALJ’s
17   determination that a treating physician’s findings were inconsistent with the claimant’s
18   daily activities to be insufficient where the ALJ omitted highly relevant qualifications to
19   the claimant’s daily activities); see also Trevizo, 871 F.3d at 675-76 (finding the ALJ
20   improperly relied on the claimant’s daily activities to reject the treating physician’s opinion
21   where the ALJ had not adequately developed the record regarding the claimant’s daily
22   activities).
23          As the ALJ has provided at least one specific and legitimate reason for rejecting Dr.
24   Avery’s opinion, however, the Court finds that he did not err in affording Dr. Avery’s
25   opinion little weight.
26                  3.   Dr. Paniccia
27          Plaintiff also contends that the ALJ improperly rejected the opinion of Dr. Paniccia,
28   Plaintiff’s treating physician, in determining her ability to work. (ECF No. 13 at 27.)

                                                    27
                                                                                 18-cv-00801-JLS (JLB)
1                        a.    Background
2          Dr. Paniccia first conducted a mental health exam of Plaintiff on July 13, 2016. (AR
3    1001-02.) At the time Plaintiff was referred to Dr. Paniccia, she was already on Paxil (40
4    mg). (AR 1001.) Upon conducting his exam, Dr. Paniccia noted that Plaintiff was
5    cooperative with a “logical/coherent and normal” thought process, as well as “normal”
6    insight, orientation, streams of thought, judgment, intellectual functioning, sensory
7    perception, general body movement, posture, and psychomotor activities. (AR 1001.) She
8    was also alert, able to maintain, hold, and attend to conversation, and was oriented to
9    person, place, and time. (AR 1001.) However, Dr. Paniccia also noted that Plaintiff made
10   intermittent eye contact, her mood was depressed, her affect was consistent with her mood,
11   her facial expression suggested sadness and depression, and she had suicidal ideation. (AR
12   1001.) Dr. Paniccia further noted that Plaintiff had impaired recall memory (immediate,
13   recent, remote) and difficulty concentrating. (AR 1001.)
14         Dr. Paniccia diagnosed Plaintiff with “major depressive disorder, recurrent severe
15   without psychotic features,” and gave her a Global Assessment of Functioning (“GAF”)
16   rating of 49, which indicates “serious symptoms or serious impair[ment] in social,
17   occupational, or school functioning.” (AR 1002.) Dr. Paniccia increased Plaintiff’s Paxil
18   prescription to 60 mg. (AR 1002.) Dr. Paniccia also prescribed Trazodone for sleep as
19   Plaintiff stated that she had insomnia. (AR 1001-02.)
20         Dr. Paniccia saw Plaintiff again on August 12, 2016. (AR 999-1000.) His notes
21   reflect that Plaintiff was largely the same, except that she had no suicidal ideation, and her
22   mood and affect were “unremarkable (euthymic)” and her facial expression suggested “no
23   abnormalities.” (AR 999.) Plaintiff reported sleeping better on the Trazadone and “feeling
24   tired from exertion.” (AR 999.)
25         Dr. Paniccia next saw Plaintiff on August 25, 2016. (AR 997-98.) Her mood was
26   “anxious and depressed” and her facial expression suggested anxiety, sadness, and
27   depression. (AR 997.) In addition to continuing the Paxil and Trazodone, Dr. Paniccia
28   prescribed Buspar and gave Plaintiff a number for the County Access Line for one-on-one

                                                   28
                                                                                 18-cv-00801-JLS (JLB)
1    therapy. (AR 998.) Plaintiff reported sleeping better and feeling tired from exertion. (AR
2    997.) Dr. Paniccia noted that Plaintiff was also anxious and depressed when he saw her on
3    September 8, 2016 and October 6, 2016, but it was “overall less.” (AR 993, 995.) Plaintiff
4    again reported sleeping better and feeling tired from exertion and the pain. (AR 993, 995.)
5                        b.    Opinion
6          In a psychiatric review, dated July 20, 2016, Dr. Paniccia diagnosed Plaintiff with
7    major depressive disorder which was “recurrent, severe [and] without psychotic features.”
8    (AR 900.) Dr. Paniccia indicated Plaintiff’s signs and symptoms included the following:
9    appetite disturbance with weight change, sleep disturbance, mood disturbance, memory
10   impairment, anhedonia or pervasive loss of interests, feelings of guilt/worthlessness,
11   difficulty thinking or concentrating, suicidal ideation, emotional withdrawal or isolation,
12   decreased energy, and intrusive memories of traumatic experience. (AR 900.) Dr. Paniccia
13   described his findings as “[consistent with] major depression.” (AR 901.)
14         Dr. Paniccia noted that he increased Plaintiff’s Paxil prescription on July 13, 2016
15   to 60 mg and added a Trazodone prescription of 50-150 mg at bedtime for sleep. (AR 901.)
16   Dr. Paniccia described Plaintiff’s prognosis as “fair at best” and found that Plaintiff’s
17   impairment had lasted or was expected to last at least twelve months. (AR 901.)
18         When asked to describe which impairments and symptoms would cause absence
19   from work, Dr. Paniccia noted “problems with energy, focus, concentration, memory,
20   stamina, anhedonia, [and] insomnia.” (AR 902.)         Based on his findings, Dr. Paniccia
21   anticipated that Plaintiff would be absent from work more than three times a month and
22   would be off task more than twenty percent of the work day. (AR 902.)
23         When filling out a survey of what degree Plaintiff’s mental impairments affect her
24   ability to perform work-related activities on a full-time, day-to-day basis in a regular work
25   setting, Dr. Paniccia marked “moderate limitations” on Plaintiff’s ability to: (1) understand,
26   remember, and carry out simple one or two step job instructions; (2) relate and interact
27   with co-workers and the public; (3) accept instructions from supervisors; and (4) perform
28   work activities without special or additional supervision. (AR 903.) Dr. Paniccia indicated

                                                   29
                                                                                 18-cv-00801-JLS (JLB)
1    that Plaintiff would have “marked limitations” in: (1) performing detailed and complex
2    instructions; (2) maintaining concentration, attention, persistence, and pace; and (3)
3    maintaining regular attendance and performing work activities on a consistent basis. (AR
4    903.) Regarding Plaintiff’s functional limitations, Dr. Paniccia indicated that Plaintiff
5    would be moderately limited in her activities of daily living. (AR 903.) Dr. Paniccia
6    further indicated that Plaintiff would have marked difficulties in maintaining
7    concentration, persistence, or pace and marked difficulties maintaining social functioning.
8    (AR 903.) Finally, Dr. Paniccia indicated that Plaintiff would have four or more repeated
9    episodes of decompensation, each of an extended duration. (AR 903.) Based on his
10   findings, Dr. Paniccia stated that, “Due to [a] 23 year history of depression, I feel she is
11   permanently disabled.” (AR 904.)
12                      c.     Analysis
13         The ALJ did not accord Dr. Paniccia’s opinion substantial weight for the following
14   reasons:
15         [Dr. Paniccia’s mental residual functional capacity] questionnaire is not
16         supported by specific objective findings and signs. In fact, the opinion is
           inconsistent with the objective findings already discussed above in this
17         decision, which show normal findings. [Dr. Paniccia’s] opinion is also
18         inconsistent with the claimant’s admitted activities of daily living that have
           already been described above in this decision.
19
20   (AR 17-18.)
21         Because Dr. Paniccia’s opinion was contradicted by state agency physicians Dr.
22   Loomis (AR 125-26, 136-37) and Dr. Paxton (AR 149-50, 160-61), who opined no
23   limitations, the ALJ was required to provide specific and legitimate reasons for rejecting
24   Dr. Paniccia’s opinion. See Bayliss, 427 F.3d at 1216. The Court will address each of
25   these reasons below.
26                             i.    Not Supported by Objective Medical Record
27         The first reason proffered by the ALJ for giving little weight to the opinion of Dr.
28   Paniccia was that “the opinion is not supported by specific objective findings and signs”

                                                  30
                                                                               18-cv-00801-JLS (JLB)
1    and is “inconsistent with the objective findings” discussed in the ALJ’s decision, “which
2    show normal findings.” (AR 17-18.) As set forth above, “an ALJ may discredit treating
3    physicians’ opinions that are conclusory, brief, and unsupported by the record as a whole,
4    . . . or by objective medical findings.” Batson, 359 F.3d at 1195. An ALJ may also reject
5    a treating physician’s opinion where it is inconsistent with his underlying medical records.
6    See Tommasetti, 533 F.3d at 1041; Bayliss, 427 F.3d at 1216. Cf. Revels, 874 F.3d at 663
7    (finding the ALJ failed to provide a specific and legitimate reason where the treating
8    physician’s opinion was consistent with his underlying treatment notes).
9            In his decision, the ALJ concludes that Dr. Paniccia’s restrictions are “inconsistent
10   with the objective findings” he discussed in his decision which show “normal findings.”
11   (AR 17-18.) However, the objective findings discussed in the ALJ’s decision which
12   purportedly show that Plaintiff’s mental status examinations were within normal limits
13   included, among others, Dr. Paniccia’s own examinations. (AR 17 (citing AR 993, 995,
14   997, 999, 1001).) Upon review, the Court does not find that Dr. Paniccia’s opinions are
15   inconsistent with the objective findings in his mental status examinations.
16           The ALJ also relies on the notes of Tobias Desjardins, a licensed clinical social
17   worker, for the proposition that Plaintiff’s mental status examinations were within normal
18   limits and therefore inconsistent with Dr. Paniccia’s opinions. (AR 17 (citing AR 937-
19   78).)    Mr. Desjardins saw Plaintiff sixteen times between August 13, 2015 and
20   January 5, 2016. (AR 937-78.) At each appointment, Mr. Desjardins noted that Plaintiff
21   was cooperative and alert with insight intact and no abnormal thought content or suicidal
22   ideation. (See id.) However, Mr. Desjardins also noted at each appointment that Plaintiff’s
23   mood was sad, depressed, and anxious, and her GAF score was 50, which indicates serious
24   symptoms or serious impairment in social, occupational, or school functioning. (See AR
25   1002.)
26           During these sessions, Plaintiff reported having anxiety attacks 1-2 times per week
27   and periods of crying or being teary and feeling helpless. (AR 956, 963, 965, 966, 970,
28   972.) Plaintiff occasionally cried or was teary throughout the session. (AR 956, 964, 967.)

                                                   31
                                                                                18-cv-00801-JLS (JLB)
1    Plaintiff also reported difficulty sleeping because of her anxiety and back pain, and lack of
2    energy. (AR 956, 958, 960, 966.) In addition, Plaintiff reported memory problems, not
3    feeling social, and losing weight. (AR 937, 947, 966.) Plaintiff frequently mentioned her
4    physical leg, back, and hand pain and how hard it had been to manage. (AR 937, 939, 942,
5    945, 947, 950, 953, 958, 970, 966, 972, 976.) Based on the foregoing, the Court does not
6    find that the Dr. Paniccia’s opinions are inconsistent with Mr. Desjardins’ treatment notes.
7          The ALJ also relies on notations in four of Plaintiff’s medical records from Scripps
8    stating that Plaintiff’s judgment and insight were normal, her mood euthymic with
9    appropriate affect, and that she was alert and oriented times three and had normal recent
10   and remote memory. (AR 16 (citing AR 401, 413, 831, 854).) However, three of these
11   visits took place in 2014 (1) to establish care, (2) to follow up to address Plaintiff’s
12   degenerative joint disease, chronic low back pain, and hypothyroidism, and (3) for a PAP
13   smear. (See AR 398, 410, 852.) The fourth visit was a follow up examination with Dr.
14   Avery on February 26, 2016. (AR 827-31.) Although Dr. Avery noted during Plaintiff’s
15   physical exam that Plaintiff’s judgment and insight were normal, her recent and remote
16   memory were normal, and her mood euthymic and affect appropriate, he also noted that
17   Plaintiff had depression that was “poorly controlled.” (AR 828.)
18         Lastly, the ALJ relies on an April 20, 2016 notation in Plaintiff’s Scripps records,
19   stating that Plaintiff was “improved on medication” and had “no suicidal and homicidal
20   ideation,” in addition to having normal insight and judgment, euthymic mood, and
21   appropriate affect. (AR 16 (citing AR 741, 744).) However, the physician’s note reads:
22   “No [suicidal ideation/homicidal ideation] but tearful on exam. Overall improved on paxil
23   but persistent. Prior seen by psychiatry and psychology. Refer to mental health psychiatry
24   and psychology. Continue paxil.” (AR 741.)
25         Based on the foregoing, the Court finds that the ALJ’s statement that Dr. Paniccia’s
26   questionnaire is “not supported by specific objective findings and signs” and is
27   “inconsistent with objective findings . . . which show normal findings” is not a specific and
28   legitimate reason for rejecting Dr. Paniccia’s opinion as it is not supported by the record

                                                  32
                                                                                18-cv-00801-JLS (JLB)
1    as a whole. With the limited exception of Plaintiff’s memory, the various notes are not
2    inconsistent with Dr. Paniccia’s opinions. Moreover, given that the only inconsistent
3    statements regarding Plaintiff’s memory came during routine physical exams and there is
4    no indication if or how the physicians tested Plaintiff’s memory, the Court does not find
5    that to be a specific and legitimate reason that is supported by substantial evidence.
6                              ii.    Activities of Daily Living
7          The second reason proffered by the ALJ for giving little weight to the opinion of Dr.
8    Paniccia is that the opinion is “inconsistent with the claimant’s admitted activities of daily
9    living” that were described in the ALJ’s opinion. (AR 17.) As set forth above, the Court
10   has already determined that the ALJ mischaracterized Plaintiff’s daily activities in his
11   decision and therefore this does not constitute a specific and legitimate reason supported
12   by substantial evidence in the record for rejecting Dr. Paniccia’s opinion.
13         Based on the foregoing, the Court finds that the ALJ erred in rejecting Dr. Paniccia’s
14   opinion.
15   VI.   CONCLUSION AND RECOMMENDATION
16         The law is well established that the decision whether to remand for further
17   proceedings or simply to award benefits is within the discretion of the Court. See, e.g.,
18   Salvador v. Sullivan, 917 F.2d 13, 15 (9th Cir. 1990); McAllister v. Sullivan, 888 F.2d 599,
19   603 (9th Cir. 1989); Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). Remand is
20   warranted where additional administrative proceedings could remedy defects in the
21   decision. See, e.g., Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir. 1984); Lewin, 654 F.2d
22   at 635. Remand for the payment of benefits is appropriate where no useful purpose would
23   be served by further administrative proceedings, Kornock v. Harris, 648 F.2d 525, 527 (9th
24   Cir. 1980); where the record has been fully developed, Hoffman v. Heckler, 785 F.2d 1423,
25   1425 (9th Cir. 1986); or where remand would unnecessarily delay the receipt of benefits,
26   Bilby v. Schweiker, 762 F.2d 716, 719 (9th Cir. 1985).
27
28

                                                   33
                                                                                 18-cv-00801-JLS (JLB)
1          Here, the Court has concluded that this is not an instance where no useful purpose
2    would be served by further administrative proceedings; rather, additional administrative
3    proceedings still could remedy the defects in the ALJ’s decision.
4          For the foregoing reasons, this Court RECOMMENDS that Judgment be entered
5    REVERSING the decision of the Commissioner denying benefits and REMANDING the
6    matter to the Commissioner for further administrative action consistent with this decision.
7          Any party having objections to the Court’s proposed findings and recommendations
8    shall serve and file specific written objections within fourteen (14) days after being served
9    with a copy of this Report and Recommendation. See Fed. R. Civ. P. 72(b)(2). The
10   objections should be captioned “Objections to Report and Recommendation.” A party may
11   respond to the other party’s objections within fourteen (14) days after being served with
12   a copy of the objections. See Fed. R. Civ. P. 72(b)(2). See id.
13         IT IS SO ORDERED.
14   Dated: July 3, 2019
15
16
17
                                                       ited States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                  34
                                                                                18-cv-00801-JLS (JLB)
